     Case 8:19-cv-01427-JLS-ADS Document 25 Filed 04/23/20 Page 1 of 3 Page ID #:94




 1   MARTIN & BONTRAGER, APC
     G. Thomas Martin, III (SBN 218456)
 2   Nicholas J. Bontrager (SBN 252114)
 3   6464 W. Sunset Blvd., Ste. 960
     Los Angeles, CA 90028
 4
     T: (323) 940-1700
 5   F: (323) 238-8095
 6   Tom@mblawapc.com
     Nick@mblawapc.com
 7
 8   LAW OFFICE OF L. PAUL MANKIN
     L. Paul Mankin, IV (SBN 264038)
 9
     4655 Cass St., Ste. 410
10   San Diego, CA 92109
11   T: (800) 219-3577
     F: (323) 207-3855
12   Pmankin@paulmankin.com
13
     Attorneys for Plaintiff
14
     Jon Pastore
15
16                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
17
18
     JON PASTORE, Individually and On )           Case No. 8:19-cv-01427-JLS-ADS
19
     Behalf of All Others Similarly Situated, )
20                                            )   STIPULATION TO DISMISS
21   Plaintiff,                               )   INDIVIDUAL CLAIMS WITH
                                              )   PREJUDICE AND THE PUTATIVE
22          vs.                               )   CLASS CLAIMS WITHOUT
23                                            )   PREJUDICE
     OX CAR CARE, INC.,                       )
24
                                              )
25   Defendant.                               )
26                                            )
27
28

                                              -1-

                                                                  STIPULATION TO DISMISS
     Case 8:19-cv-01427-JLS-ADS Document 25 Filed 04/23/20 Page 2 of 3 Page ID #:95




 1         NOW COMES Plaintiff, JON PASTORE, and Defendant, OX CAR CARE,
 2   INC., by and through the undersigned counsel, and hereby jointly move this
 3   Honorable Court for a dismissal of the instant matter. Plaintiff dismisses his
 4   individual claims with prejudice and the putative class claims without prejudice,
 5   pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), with each party to bear its own
 6   attorneys’ fees and costs incurred.
 7
 8                                         RESPECTFULLY SUBMITTED,
 9
10
11   Dated: April 23, 2020                 MARTIN & BONTRAGER, APC
12
13                                         By: /s/ G. Thomas Martin, III
14                                                 G. Thomas Martin, III
15                                                 Attorney for Plaintiff
16
     Dated: April 23, 2020                 LAW OFFICE OF L. PAUL MANKIN
17
18
                                           By: /s/ L. Paul Mankin
19
                                                   L. Paul Mankin
20                                                 Attorney for Plaintiff
21
22
     Dated: April 23, 2020                 LAW OFFICES OF CHRISTOPHER
23
                                           K JAFARI
24
25
                                           By: /s/ Christopher K. Jafari
26
                                                   Christopher K. Jafari
27
                                                   Attorney for Defendant
28

                                             -2-

                                                                    STIPULATION TO DISMISS
     Case 8:19-cv-01427-JLS-ADS Document 25 Filed 04/23/20 Page 3 of 3 Page ID #:96




 1
 2                               PROOF OF SERVICE
 3
           I, G. Thomas Martin, III, state the following:
 4
 5          I am employed in Los Angeles, California; I am over the age of 18 and am
     not a party to this action; my business address is 6464 W. Sunset Blvd., Suite
 6   960, Los Angeles, CA 90028. On April 23, 2020, I served the following
 7   documents:
 8
           STIPULATION TO DISMISS
 9
10         On all parties of record, through counsel

11
12
           By the following means of service:
13
14   [X]   BY ELECTRONIC CASE FILING: I filed the submitted the document
15         listed above via the court’s Electronic Case Filing (ECF) system which
           provides electronic mail (email) service of the listed document directly to
16         the party listed above to his/her “email address of record.”
17
18
     [X]   STATE: I declare under penalty of perjury under the laws of California
19         that the above is true and correct.
20
           Executed on April 23, 2020, at Los Angeles, California.
21
22                                                  By:/s/ G. Thomas Martin, III
                                                           G. Thomas Martin, III
23
24
25
26
27
28

                                              -3-

                                                                    STIPULATION TO DISMISS
